Citation Nr: 1618099	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  11-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to August 1945, which included combat in Europe during World War II with the award of a Purple Heart Medal and a Combat Infantry Badge.  He died in June 2010.  The appellant is the Veteran's surviving spouse. 

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  


FINDING OF FACT

Medications taken for the Veteran's service-connected disabilities caused his death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The Veteran's June 2010 Certificate of Death lists "small bowel obstruction - etiology unknown" as the cause of his death, with congestive heart failure and chronic obstructive pulmonary disease (COPD) as contributory causes.  The appellant and her representative assert, in substance, that the medication the Veteran took for his service-connected shell fragment wound Muscle Group XIV with compound fracture distal third right femur and total right knee replacement, gunshot wound scar left thigh, fractured 7th fib with pleuritis and retained foreign bodies at 3rd and 10th ribs, and posttraumatic stress disorder (PTSD) caused his fatal small bowel obstruction.

In this regard, both the Veteran's VA and private healthcare providers have provided letters to VA in which they both confirmed the severity of the pain caused by his service-connected shell fragment wounds as well as his use of narcotics to treat this pain.  Specifically, in October 2008, the Veteran's VA physician stated:

. . . [The Veteran] is 60% service connected for a thigh muscle injury of his right leg shredded from shrapnel while serving in the military.  He has also had both knees replaced and has poor circulation in right leg which is causing some of the pain.  When he stands the pain is unbearable . . . He is using only Acetaminophen for pain relief-intolerant to Vicodin . . . 


Similarly, in August 2009 the Veteran's VA nurse practitioner (NP) indicated:

[The Veteran] is confined to his chair all day.  The pain in his right leg prevents him from ambulating.  When he stands the pain is unbearable.  He is able to position his leg more comfortably in the recliner and therefore spends his days there.  In the majority of my notes since 8/08 the first notation relates to the pain in his right leg.  He has complained specifically of right leg pain and the pain has never improved and is in fact worsening with time.  Although he does have other medical problems, I believe if they all resolved, he would still be homebound due to the right leg pain.  The right leg injury is his dominant and most severe source of pain.  In my professional opinion his inability to walk and his homebound status is more likely than not related directly to his right thigh muscle injury. 

Likewise, just prior to the Veteran's death in June 2010 his VA physician stated:

[The Veteran] is currently bed bound due to pain in his right leg caused by a shell fragment wound and compound fracture of his femur.  He has suffered constant pain in his right leg since the injury and over the years this has worsened.  He experienced low back pain, knee and ankle pain for years, secondary to his right leg injury and the subsequent antalgic gait it caused.  He has had bilateral total knee replacements. 

[The Veteran] has foreign bodies in his right thigh muscles and right femur as evidenced on x-ray in 2/03.  The unrelenting pain he experiences is likely due to the muscle and nerve damage done to his right thigh from the shell fragments.  He has experienced right ankle pain secondary to the right thigh nerve damage.  He has subsequently sustained low back problems and bilateral knee and ankle arthroses likely secondary to his antalgic gait over the many years since his injury.  [The Veteran] also has vascular insufficiency diagnosed from Kaiser due to the right leg injury.

His current diagnoses include: Vascular insufficiency, Chronic pain, and Osteoarthritis.

These are all likely secondary to his right thigh muscle injury from the shell fragment wound. 

In January 2011, the Veteran's private physician, M.J.A., M.D., reported as follows:

[The Veteran] had been my patient since 2002, with multiple medical problems.  [He] suffered for many years with pain in his right femur that was fractured from an injury he suffered while in the military service.  He also had a right total knee replacement performed.  [The Veteran] also had a diagnosis of anterior pleuritis on the right side that was due to an injury he suffered while in the military. 

This letter is to verify that [the Veteran] was given Morphine, three to four times a day and Acetaminophen 500 mg. three to four times a day for pain while in the hospital before his unfortunate death. 
A review of the record on appeal also reveals that the Veteran's VA and private healthcare providers have provided letters to VA in which they opined that the medication he received due to pain because of his service-connected shell fragment wounds as well as the medication he received for his service-connected PTSD caused constipation and this constipation contributed to the small bowel obstruction that caused his death.  Specifically, in November 2011 Dr. M.J.A. opined as follows:

[The appellant] tells me that you need a statement that it is my medical opinion that the medication that [the Veteran] was prescribed for his service connected injury to his right femur and right knee, which was morphine and the Quetiapine Fumarate (Seoquel), which was prescribed for his post-traumatic stress syndrome also caused from his military service, both caused constipation.  It is my medical opinion that the constipation caused the small bowel obstruction that led to [the Veteran's] death. 

Likewise, in February 2012 and July 2015 the Veteran's VA physician opined as follows:

[The Veteran] was cared for by the Home Based Primary Care (HBPC) service from February 2008 until his death. 

He eventually died from a small bowel obstruction.  He was chronically on morphine for pain from his service connected combat wounds.  Constipation up to the point of obstipation and functional bowel obstruction is a known complication of the use opioids such as morphine.  I believe that his medication use contributed to his cause of death and that his widow should receive compensation because he died of a cause related to his documented service connection. 

Lastly, in July 2015 Dr. M.J.A. opined as follows:

As stated in my previous . . . letters . . ., [the Veteran] had been my patient since 2002.  He had suffered from a right femur fracture while in the military, had to have a total right knee replacement and had a diagnosis of pleuritis on the right side, all due to injuries that [the Veteran] had while in the military and that plagued him throughout his life.

In was also noted that [the Veteran] was given Morphine, three to four times a day and Acetaminophen 500 mg, three to four times a day for pain due to his injuries.  [The Veteran] was taking Quetiapine Fumarate for his post-traumatic stress syndrome that was prescribed by the military.  The [VA] also prescribed Sennosides, Docusate and Lactulose to help [the Veteran] with his constipation.

As documented, [the Veteran] passed away . . . [from] a small bowel obstruction.  Please note that Morphine and Quetiapine Fumarate have been documented to cause constipation, which [the Veteran] suffered with for a number of years while taking these medications, which were prescribed because of the injuries and post-traumatic stress syndrome he suffered from while in the military.

The Board also notes that the Veteran's VA and Kaiser Foundation Hospital treatment records, in the years prior to his death, document his complaints and treatment for, among other things, chronic pain due to his service-connected right leg shell fragment wound and fractured rib and adverse psychiatric symptomatology due to his PTSD, and constipation.  The treatment records also show his pain being treated with morphine, including in May 2010 shortly before his death and Acetaminophen during his terminal hospitalization in June 2010.  They also show his constipation being treated with Docusate, Lactulose, and/or Sennosides since 2004 and his PTSD being treated with, among other things, Seroquel/
Quetiapine Fumarate in 2008.

There are no competent opinions to the contrary.  Thus, as all competent evidence establishes that medication the Veteran took for his service-connected disabilities caused his death from small bowel obstruction, the criteria for service connection for the cause of the Veteran's death are met.  


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


